PER CURIAM.
We initially accepted jurisdiction to review Burch v. Sun State Ford, Inc., 864 So.2d 466 (Fla. 5th DCA 2004), a decision which the district court of appeal certified to be in direct conflict with the decision of another district court pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have determined that there is no actual conflict and that we should exercise our discretion and discharge jurisdiction of this cause. *779Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.